

115 S856 IS: Campus Accountability and Safety Act
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 856IN THE SENATE OF THE UNITED STATESApril 5 (legislative day, April 4), 2017Mrs. McCaskill (for herself, Mr. Heller, Mr. Blumenthal, Mr. Grassley, Mrs. Gillibrand, Mr. Rubio, Mr. Warner, Mrs. Ernst, Mr. Reed, Ms. Hassan, Mrs. Capito, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 and the Jeanne Clery Disclosure of Campus Security Policy
			 and Campus Crime Statistics Act to combat campus sexual assault, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Campus Accountability and Safety Act. 2.Amendments to the Clery ActSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) (known as the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act) is amended—
 (1)in paragraph (1)— (A)by inserting which shall include, at a minimum, publication in an easily accessible manner on the website of the institution, after through appropriate publications or mailings,;
 (B)in subparagraph (C), by striking clause (ii) and inserting the following:  (ii)the memorandum of understanding between the institution and law enforcement pursuant to section 124 (or, if such requirement has been waived, a description of the working relationship between the institution, campus security personnel, or campus law enforcement and State or local law enforcement agencies); and; 
 (C)in subparagraph (F)— (i)in clause (i)—
 (I)by redesignating subclauses (III) through (IX) as subclauses (VI) through (XII); and (II)by striking subclause (II) and inserting the following:
							
 (II)rape; (III)fondling;
 (IV)incest; (V)statutory rape;; and
 (ii)in clause (ii), by striking subclauses (I) through (VIII) of clause (i) and inserting subclauses (I) through (XI) of clause (i); and (D)by adding at the end the following:
					
 (K)(i)With respect to the criminal activity described in subclauses (II) and (III) of subparagraph (F)(i), the eligible institution shall prepare for the annual security report that is due following 1 year after the date of enactment of the Campus Accountability and Safety Act, and annually thereafter, the following additions:
 (I)The number of such incidents where the accused individual is a student at the institution. (II)Of the incidents described in subclause (I), the number of such incidents that were reported to the title IX coordinator (as defined in section 125(a)) or other higher education responsible employee (as defined in section 125(a)) of the institution.
 (III)Of the incidents described in subclause (II), the number of victims who sought campus disciplinary action at the institution.
 (IV)Of the victims described in subclause (III), the number of cases processed through the student disciplinary process of the institution.
 (V)Of the cases described in subclause (IV), the number of accused individuals who were found responsible through the student disciplinary process of the institution.
 (VI)Of the cases described in subclause (IV), the number of accused individuals who were found not responsible through the student disciplinary process of the institution.
 (VII)A description of the final sanctions imposed by the institution for each incident for which an accused individual was found responsible through the student disciplinary process of the institution, if such description will not reveal personally identifiable information about an individual student.
 (VIII)The number of student disciplinary proceedings at the institution that have closed without resolution since the previous annual security report due to withdrawal from the institution of higher education by the accused student pending resolution of the student disciplinary proceeding.
 (ii)The Secretary shall provide technical assistance to eligible institutions to assist such institutions in meeting the requirements of this subparagraph.;
 (2)by striking paragraph (7) and inserting the following:  (7)The statistics described in clauses (i) and (ii) of paragraph (1)(F)—
 (A)shall not identify victims of crimes or persons accused of crimes; and (B)shall be compiled in accordance with the following definitions:
 (i)For the offenses of domestic violence, dating violence, and stalking, such statistics shall be compiled in accordance with the definitions used in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
 (ii)For the offense of rape, such statistics shall be compiled in accordance with the definition used in the Summary Reporting System of the Uniform Crime Reporting Program of the Department of Justice, Federal Bureau of Investigation.
 (iii)For the offenses of fondling, incest, and statutory rape, such statistics shall be compiled in accordance with the definition used in the National Incident Based Reporting System.
 (iv)For offenses not described in clause (i), (ii), or (iii), such statistics shall be compiled in accordance with the Uniform Crime Reporting Program of the Department of Justice, Federal Bureau of Investigation, and the modifications to such definitions as implemented pursuant to the Hate Crime Statistics Act (28 U.S.C. 534 note).
							;
 (3)in paragraph (8)(B)— (A)in clause (i)—
 (i)in the matter preceding subclause (I), by inserting , developed in consultation with local, State, or national sexual assault, dating violence, domestic violence, and stalking victim advocacy, victim services, or prevention organizations, and local law enforcement, after Education programs; and
 (ii)in subclause (I)(aa), by inserting , including the fact that these are crimes for the purposes of this subsection and reporting under this subsection, and the institution of higher education will, based on the victim’s wishes, cooperate with local law enforcement with respect to any alleged criminal offenses involving students or employees of the institution of higher education after stalking; and
 (B)in clause (iv)— (i)by redesignating subclauses (II) and (III) as subclauses (III) and (IV), respectively;
 (ii)by inserting after subclause (I) the following:  (II)the institution will comply with the requirements of section 125(b), and shall include a description of such requirements;; and
 (iii)in subclause (IV), as redesignated by clause (i)— (I)in item (aa), by inserting , within 5 days of such determination after sexual assault, or stalking;
 (II)in item (bb), by inserting simultaneously with the notification of the outcome described in item (aa), before the institution's; (III)in item (cc), by inserting within 5 days of such change after results become final; and
 (IV)in item (dd), by inserting within 5 days of such determination after results become final; (4)by redesignating paragraph (18) as paragraph (22); and
 (5)by inserting after paragraph (17) the following:  (18)Each individual at an institution of higher education who is designated as a higher education responsible employee (as defined in section 125(a)) shall be considered a campus security authority, as defined in section 668.46(a) of title 34, Code of Federal Regulations.
 (19)(A)The Secretary shall, in consultation with the Attorney General, develop, design, and make available through a secure online portal, a standardized online survey tool regarding student experiences with domestic violence, dating violence, sexual assault, and stalking. The Secretary shall develop such survey tool using best practices from peer-reviewed research measuring domestic violence, dating violence, sexual assault, and stalking. The Secretary shall consult with the higher education community and experts in survey research related to domestic violence, dating violence, sexual assault, and stalking regarding the development and design of such survey tool and the methodology for administration of such survey tool. The survey shall be fair and unbiased, scientifically valid and reliable, and meet the highest standards of survey research. Survey questions shall be designed to gather information on student experiences with domestic violence, dating violence, sexual assault, and stalking, including the experiences of victims of such incidents, and shall therefore use trauma-informed language to prevent retraumatization
 (B)Each institution shall administer the survey described in subparagraph (A) every 2 years. In addition to the standardized questions developed by the Secretary, institutions may request additional information from students that would increase the institutions’ understanding of school climate factors unique to their campuses.
 (C)The Secretary, in consultation with the Attorney General, shall develop a mechanism by which institutions of higher education may administer the survey described in subparagraph (A) through a Federal source.
 (D)The Secretary shall require each institution participating in any program under this title to ensure that an adequate, random, and representative sample size of students (as determined by the Secretary) enrolled at the institution complete the survey described in subparagraph (A) in accordance with this paragraph and beginning not later than 1 year after the date of enactment of the Campus Accountability and Safety Act.
 (E)Responses to the survey shall be submitted confidentially and shall not be included in crime statistics reported under this subsection. Reporting of survey data shall not include personally identifiable information.
 (F)The survey described in subparagraph (A) shall include the following: (i)Questions designed to determine the incidence and prevalence of domestic violence, dating violence, sexual assault, and stalking.
 (ii)Questions regarding whether students know about institutional policies and procedures related to domestic violence, dating violence, sexual assault, and stalking.
 (iii)Questions designed to determine, if victims reported domestic violence, dating violence, sexual assault, or stalking—
 (I)to whom the incident was reported and what response the victim may have received; and (II)whether the victim was informed of, or referred to, national, State, local, or on-campus resources.
 (iv)Questions regarding contextual factors, such as whether force, incapacitation, or coercion was involved.
 (v)Questions to determine whether an accused individual was a student at the institution. (vi)Questions to determine whether a victim reported an incident to State, local, or campus law enforcement.
 (vii)Questions to determine why the victim chose to report or not report an incident to State, local, or campus law enforcement.
 (viii)Other questions as determined by the Secretary. (G)Beginning not later than 2 years after the date of enactment of the Campus Accountability and Safety Act, the Secretary shall prepare a biennial report on the information gained from the survey under this paragraph and publish such report on the website of the Department and submit such report to Congress. The report shall include campus-level data for each school and attributed by name of each campus in a manner that permits comparisons across schools and campuses.
 (H)Each institution subject to this subsection shall publish the campus-level results of the survey under this paragraph on the website of the institution and in the annual security report required under this subsection for the campuses affiliated with the institution.
 (20)Notwithstanding any other provision of this Act, upon determination, after reasonable notice and opportunity for a hearing, that an eligible institution has violated or failed to carry out any provision of this subsection, or agreement made to resolve a compliance review under this subsection, or any regulation prescribed under this subsection, the Secretary may impose a civil penalty upon such institution not to exceed $150,000, which shall be adjusted for inflation annually, for each violation or misrepresentation, or per month a survey is not completed at the standard required. The Secretary shall use any such civil penalty funds to carry out the grant program established under section 8 of the Campus Accountability and Safety Act..
			3.Coordination with local law enforcement
 (a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:
				
					124.Coordination with local law enforcement
 (a)Memoranda of understandingEach institution of higher education that receives funds under this Act, shall enter into a memorandum of understanding with each law enforcement agency that has jurisdiction to report as a first responder to a campus of the institution, noncampus building or property, or public property (as these terms are defined under section 485(f)) (excluding a campus, noncampus building or property, or public property located outside the United States) to clearly delineate responsibilities and share information, in accordance with applicable Federal confidentiality laws, about domestic violence, dating violence, sexual assault, and stalking occurring against students of the institution or against other individuals on the campus of the institution.
 (b)ReviewEach institution of higher education shall review the memorandum of understanding under this section with each law enforcement agency that has entered into such a memorandum of understanding every 2 years. As part of the review process, the institution shall contact each law enforcement agency that has entered into a memorandum of understanding to discuss how changes in policies or procedures at either the institution of higher education or the law enforcement agency may impact the provisions of the memorandum of understanding. If changes in policies or procedures are identified that impact the provisions of the memorandum of understanding, the institution of higher education and the law enforcement agency shall update the memorandum of understanding as necessary.
 (c)ContentsEach memorandum of understanding described under this section shall include— (1)delineation and sharing protocols of investigative responsibilities;
 (2)protocols for investigations, including standards for notification and communication and measures to promote evidence preservation;
 (3)coordinated training and requirements on issues related to domestic violence, dating violence, sexual assault, and stalking; and
 (4)a method of sharing information about specific crimes, which may include a mechanism for sharing information anonymously, that—
 (A)requires that the victim authorized or requested that such information be shared and is fully and accurately informed about what procedures shall occur if the information is shared; and
 (B)is carried out in a manner that is consistent with section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974).
								(d)Penalty
 (1)In generalThe Secretary— (A)may impose a civil penalty of not more than 1 percent of an institution’s operating budget, as defined by the Secretary, each year that the institution of higher education fails to carry out the requirements of this section, by the date that is 1 year after the date of enactment of the Campus Accountability and Safety Act; and
 (B)if the conditions described in paragraph (3) have been met, shall waive the penalty pursuant to such paragraph.
 (2)DistributionAny civil monetary penalty or monetary settlement collected under this subsection shall be used to carry out the grant program established under section 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b).
							(3)Waiver
 (A)In generalIf a local law enforcement agency refuses to enter into a memorandum of understanding under this section, or will only commit to entering into a memorandum of understanding that, if followed, would cause the institution of higher education to be in violation of Federal or State law, the Secretary shall waive the penalty if the Secretary determines that the following conditions have been met—
 (i)the institution has explained why the institution was unable to obtain an agreement; (ii)the institution has demonstrated that the institution acted in good faith; and
 (iii)the institution has submitted to the Secretary a copy of the institution’s final proposed memorandum of understanding that was submitted to a law enforcement agency that was ultimately rejected.
 (B)Referral to department of justiceThe Secretary shall refer to the Attorney General a copy of each waiver granted under subparagraph (A) and the reason (as determined by the Secretary) for why local law enforcement refuses to enter into a memorandum of understanding.
 (C)Administrative reviewIf the Secretary does not grant a waiver under subparagraph (A), the institution may submit additional information to receive such waiver. If, after submitting additional information, the Secretary still does not grant a waiver, the decision of the Secretary shall be subject to review pursuant to section 706(2)(A) of title 5, United States Code.
 (4)Voluntary resolutionNothing in this subsection shall prevent the Secretary from entering into a voluntary resolution with an institution of higher education that fails to carry out the requirements of this section, by the date that is 1 year after the date of enactment of the Campus Accountability and Safety Act.
 (5)Adjustment to penaltiesAny civil penalty under this subsection may be reduced by the Secretary. In determining the amount of such penalty, or the amount agreed upon in compromise, the Secretary shall consider the appropriateness of the penalty to the size of the operating budget of the educational institution subject to the determination, the gravity of the violation or failure, and whether the institution committed the violation or failure intentionally, negligently, or otherwise..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year after the date of enactment of this Act.
 (c)Negotiated rulemakingThe Secretary of Education shall establish regulations to carry out the provisions of this section and the amendment made by this section in accordance with the requirements described under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a).
			4.University support for survivors of domestic violence, dating violence, sexual assault, and
			 stalking
 (a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is further amended by adding after section 124 (as added by section 3), the following:
				
					125.University support for survivors of domestic violence, dating violence, sexual assault, and
			 stalking
						(a)Definitions
 (1)Higher education responsible employeeIn this subsection, the term higher education responsible employee means an employee of an institution of higher education who— (A)has the authority to take action to redress sexual harassment; or
 (B)has the duty to report sexual harassment or any other misconduct by students or employees to appropriate school officials.
 (2)Title ix coordinatorIn this subsection, the term title IX coordinator has the meaning given to the individual designated as a responsible employee in section 106.8(a) of title 34, Code of Federal Regulations, as such section is in effect on the date of enactment of the Campus Accountability and Safety Act.
 (3)Victim-centered, trauma-informed interview techniquesIn this section, the term victim-centered, trauma-informed interview techniques means asking questions of an individual who reports that the individual has been a victim of domestic violence, dating violence, sexual assault, or stalking, in a manner that is focused on the experience of the victim, that does not judge or blame the victim for the alleged assault, and that is informed by evidence-based research on the neurobiology of trauma.
 (b)Campus security policyEach institution of higher education that receives funds under this Act, shall establish a campus security policy that includes the following:
 (1)Sexual assault response coordinatorsThe designation of 1 or more sexual assault response coordinators at the institution to whom student victims of domestic violence, dating violence, sexual assault, or stalking can report, including anonymously, which shall be part of a policy that complies with the following:
 (A)The sexual assault response coordinator— (i)shall not be an undergraduate student, a full-time graduate student, an employee designated as a higher education responsible employee, or the title IX coordinator;
 (ii)may have other roles at the institution; (iii)shall be appointed based on experience and a demonstrated ability of the individual to effectively provide victim services related to domestic violence, dating violence, sexual assault, and stalking;
 (iv)shall report to an individual outside the body responsible for investigating and adjudicating complaints at the institution related to domestic violence, dating violence, sexual assault, or stalking; and
 (v)shall not serve as an advisor under section 485(f)(8)(B)(iv)(III). (B)The Secretary shall designate categories of employees that may serve as sexual assault response coordinators, such as health care staff, clergy, staff of a women’s center, or other such categories. Such designation shall not preclude the institution from designating other employees or partnering with national, State, or local victim services organizations to serve as sexual assault response coordinators or to serve in other confidential roles.
 (C)The sexual assault response coordinator shall complete the training requirements described in paragraph (5) and subparagraph (D) within a reasonable time after being designated as a sexual assault response coordinator.
 (D)The Secretary shall develop online training materials, in addition to the training required under paragraph (5), not later than 1 year after the date of enactment of the Campus Accountability and Safety Act, for the training of sexual assault response coordinators.
 (E)The sexual assault response coordinator shall inform the victim, including in a written format— (i)of the victim’s rights under Federal and State law;
 (ii)of the victim’s rights and options pursuant to the policy that the institution of higher education has developed pursuant to clauses (ii) through (vii) of section 485(f)(8)(B);
 (iii)of the victim’s reporting options, including the option to notify a higher education responsible employee, the option to notify local law enforcement, and any other reporting options;
 (iv)a description of the process of investigation and any disciplinary proceeding of the institution that may follow notification of a higher education responsible employee;
 (v)a description of the process of investigation and adjudication of the criminal justice system that may follow notification of law enforcement;
 (vi)a description of the jurisdiction, scope, and possible sanctions of the student disciplinary process of the institution of higher education and of the criminal justice process;
 (vii)that the student disciplinary process of the institution of higher education in not equivalent to, and should not be considered a substitute for, the criminal justice process; and
 (viii)any limitations on the ability of the sexual assault response coordinator to provide privacy or confidentiality to the victim under the policies of the institution of higher education, Federal law, or State law.
 (F)The sexual assault response coordinator may, as appropriate— (i)serve as a liaison between a victim and a higher education responsible employee or law enforcement, when directed to do so by a victim who has been fully and accurately informed about what procedures shall occur if information is shared; and
 (ii)assist a victim in contacting and reporting to a higher education responsible employee or law enforcement.
 (G)The sexual assault response coordinator shall be authorized by the institution to liaise with appropriate staff at the institution to arrange reasonable accommodations through the institution to allow the victim to change living arrangements or class schedules, obtain accessibility services, or arrange other accommodations for the victim.
 (H)The sexual assault response coordinator shall not be obligated to report crimes to the institution or law enforcement in a way that identifies a victim or an accused individual, unless otherwise required to do so by State law. The sexual assault response coordinator shall, to the extent authorized under State law, provide confidential services. Any requests for accommodations, as described in subparagraph (G), made by a sexual assault response coordinator shall not trigger an investigation by the institution, even if the sexual assault response coordinator deals only with matters relating to domestic violence, dating violence, sexual assault, and stalking.
 (I)The institution shall designate as a sexual assault response coordinator an individual who has protection under State law to provide privileged communication. The institution may partner through a formal arrangement with an outside organization with the experience described in subparagraph (A)(iii), such as a community-based rape crisis center or other community-based sexual assault service provider, to provide the services described in this paragraph.
 (J)The sexual assault response coordinator shall collect and report statistics in accordance with the requirements of section 485(f). The sexual assault response coordinator shall not include identifying information or jeopardize the confidentiality of a victim or an accused individual when reporting such statistics.
 (K)The institution shall appoint an adequate number of sexual assault response coordinators not later than the earlier of—
 (i)1 year after the Secretary determines through a negotiated rulemaking process what an adequate number of sexual assault response coordinators is for an institution based on its size; or
 (ii)3 years after the date of enactment of the Campus Accountability and Safety Act. (L)Each institution that enrolls fewer than 1,000 students may partner with another institution of higher education in their region or State to provide the services described in this paragraph.
 (M)The institution shall not discipline, penalize, or otherwise retaliate against an individual who reports, in good faith, domestic violence, dating violence, sexual assault, or stalking to the sexual assault response coordinator.
 (N)Each employee of an institution who receives a report of domestic violence, dating violence, sexual assault, or stalking shall notify the reporting individual of the existence of, contact information for, and services provided by sexual assault response coordinator of the institution.
 (2)Information on the institution’s websiteThe institution shall list on its website— (A)the name and contact information for the sexual assault response coordinator;
 (B)reporting options, including confidential options, for victims of domestic violence, dating violence, sexual assault, or stalking;
 (C)the process of investigation and disciplinary proceedings of the institution; (D)the process of investigation and adjudication of the criminal justice system;
 (E)potential reasonable accommodations that the institution may provide to a victim, as described in paragraph (1)(G);
 (F)the telephone number and website address for a local, State, or national hotline providing information to domestic violence, dating violence, sexual assault, and stalking victims (which shall be clearly communicated on the website and shall be updated on a timely basis); and
 (G)the name and location of the nearest medical facility where an individual may have a medical forensic examination administered by a trained sexual assault forensic nurse, including information on transportation options and available reimbursement for a visit to such facility.
 (3)Online reportingThe institution may provide an online reporting system to collect anonymous disclosures of crimes and track patterns of crime on campus. An individual may submit an anonymous report about a specific crime to the institution using the online reporting system, but the institution is only obligated to investigate a specific crime if an individual decides to report the crime to a higher education responsible employee or law enforcement. If the institution uses an online reporting system, the online system shall also include information about how to report a crime to a higher education responsible employee and to law enforcement and how to contact a sexual assault response coordinator.
 (4)Amnesty policyThe institution shall provide an amnesty policy for any student who reports, in good faith, domestic violence, dating violence, sexual assault, or stalking to an institution official, such that the reporting student will not be sanctioned by the institution for a student conduct violation related to alcohol use or drug use that is revealed in the course of such a report and that occurred at or near the time of the commission of the domestic violence, dating violence, sexual assault, or stalking. This provision shall not preempt the ability of an institution of higher education to establish an amnesty policy for student conduct violations not mentioned in this provision. The institution shall provide information about the amnesty policy of the institution on the website of the institution.
							(5)Training
 (A)In generalNot later than 1 year after the date of enactment of the Campus Accountability and Safety Act, the Secretary, in coordination with the Attorney General and in consultation with national, State, or local victim services organizations and institutions of higher education, shall develop a training program, which may include online training modules, for training—
 (i)each individual who is involved in implementing an institution of higher education’s student grievance procedures, including each individual who is responsible for resolving complaints of reported domestic violence, dating violence, sexual assault, stalking, or sexual misconduct policy violations; and
 (ii)each employee of an institution of higher education who has responsibility for conducting an interview with a victim of domestic violence, dating violence, sexual assault, stalking, or sexual misconduct policy violations.
 (B)ContentsSuch training shall include— (i)information on working with and interviewing persons subjected to domestic violence, dating violence, sexual assault, or stalking;
 (ii)information on particular types of conduct that would constitute domestic violence, dating violence, sexual assault, or stalking, regardless of gender, including same-sex incidents of domestic violence, dating violence, sexual assault, or stalking;
 (iii)information on consent and the affect that drugs or alcohol may have on an individual’s ability to consent;
 (iv)the effects of trauma, including the neurobiology of trauma; (v)training regarding the use of victim-centered, trauma-informed interview techniques;
 (vi)cultural awareness training regarding how domestic violence, dating violence, sexual assault, or stalking may impact students differently depending on their cultural background; and
 (vii)information on sexual assault dynamics, sexual assault perpetrator behavior, and barriers to reporting.
 (C)Institutional trainingEach institution of higher education shall ensure that the individuals and employees described in subparagraph (A) receive the training described in this paragraph not later than the July 15 that is one year after the date that the training program has been developed by the Secretary in accordance with subparagraph (A).
								(6)Uniform campus-wide process for student disciplinary proceeding relating to claim of domestic
			 violence, dating violence, sexual assault, stalking, or a sexual
 misconduct policy violationEach institution of higher education that receives funds under this Act— (A)shall establish and carry out a uniform process (for each campus of the institution) for student disciplinary proceedings relating to any claims of domestic violence, dating violence, sexual assault, stalking or a sexual misconduct policy violation against a student who attends the institution; and
 (B)shall not carry out a different disciplinary process on the same campus for a matter of domestic violence, dating violence, sexual assault, stalking, or a sexual misconduct policy violation, or alter the uniform process described in subparagraph (A), based on the status or characteristics of a student who will be involved in that disciplinary proceeding, including characteristics such as a student’s membership on an athletic team, academic major, or any other characteristic or status of a student.
 (7)Information about the title ix coordinatorThe institution shall submit, annually, to the Office for Civil Rights of the Department of Education and the Civil Rights Division of the Department of Justice, the name and contact information for the title IX coordinator, including a brief description of the coordinator’s role and the roles of other officials who may be contacted to discuss or report sexual harassment, and documentation of training received by the title IX coordinator. The educational institution shall provide updated information to the Office for Civil Rights of the Department of Education and the Civil Rights Division of the Department of Justice not later than 30 days after the date of any change.
 (8)Written notice of institutional disciplinary processThe institution shall provide both the accuser and the accused student with written notice of the institution’s decision to proceed with an institutional disciplinary process regarding an allegation of sexual misconduct within 24 hours of such decision, and sufficiently in advance of a disciplinary hearing to provide both the accuser and the accused student with the opportunity to meaningfully exercise their rights to a proceeding that is prompt, fair, and impartial, which shall include the opportunity for both parties to present witnesses and other evidence, and any other due process rights afforded to them under institutional policy. The written notice shall include the following:
 (A)The existence of a complaint, the nature of the conduct upon which the complaint is based, and the date on which the alleged incident occurred.
 (B)A description of the process for the disciplinary proceeding, including the estimated timeline from initiation to final disposition.
 (C)A description of the rights and protections available to the accuser and the accused student, including those described in section 485(f)(8)(B)(iv) and any other rights or protections that the accuser or the accused student may have under the institution’s policies.
 (D)A copy of the institution’s applicable policies, and, if available, related published informational materials.
 (E)Name and contact information for an individual at the institution, who is independent of the disciplinary process, to whom the accuser and the accused student can submit questions about any of the information described in the written notice of the institutional disciplinary process.
								(c)Penalties
 (1)Penalty relating to sexual assault response coordinatorsThe Secretary may impose a civil penalty of not more than 1 percent of an institution’s operating budget, as defined by the Secretary, for each year that the institution fails to carry out the requirements of such paragraph following the effective date described in section 4(b)(1) of the Campus Accountability and Safety Act.
 (2)Other provisionsThe Secretary may impose a civil penalty of not more than 1 percent of an institution’s operating budget, as defined by the Secretary, for each year that the institution fails to carry out the requirements of such paragraphs following the effective date described in section 4(b)(2) of the Campus Accountability and Safety Act.
 (3)Voluntary resolutionNotwithstanding any other provision of this section, the Secretary may enter into a voluntary resolution with an institution of higher education that is subject to a penalty under this subsection.
 (4)Adjustment to penaltiesAny civil penalty under this subsection may be reduced by the Secretary. In determining the amount of such penalty, or the amount agreed upon in compromise, the Secretary of Education shall consider the appropriateness of the penalty to the size of the operating budget of the educational institution subject to the determination, the gravity of the violation or failure, and whether the violation or failure was committed intentionally, negligently, or otherwise..
			(b)Effective dates
 (1)Sexual assault response coordinatorParagraph (1) of section 125(b) of the Higher Education Act of 1965, as added by subsection (a), shall take effect on the date that is the earlier of—
 (A)1 year after the Secretary of Education determines through a negotiated rulemaking process what an adequate number of sexual assault response coordinators is for an institution based on an institution’s size; or
 (B)3 years after the date of enactment of this Act. (2)Other provisionsParagraphs (2) through (9) of section 125(b) of the Higher Education Act of 1965, as added by subsection (a), shall take effect on the date that is 1 year after the date of enactment of this Act.
 (c)Negotiated rulemakingThe Secretary of Education shall establish regulations to carry out the provisions of this section, and the amendment made by this section, in accordance with the requirements described under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a).
 5.TransparencyPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is further amended by adding after section 125 (as added by section 4), the following:
			
 126.TransparencyThe Secretary shall establish a publicly available, searchable, and user-friendly campus safety website that includes the following:
 (1)The name and contact information for the title IX coordinator for each institution of higher education receiving funds under this Act, and a brief description of the title IX coordinator’s role and the roles of other officials who may be contacted to discuss or report sexual harassment.
 (2)The Department’s pending investigations, enforcement actions, letters of finding, final resolutions, and voluntary resolution agreements for all complaints and compliance reviews under section 485(f) and under title IX of the Education Amendments of 1972 (20 U.S.C. 1681) related to sexual harassment. The Secretary shall indicate whether the investigation, action, letter, resolution, or agreement is based on a complaint or compliance review. The Secretary shall make the information under this subsection available regarding a complaint once the Department receives a written complaint, and conducts an initial evaluation, and has determined that the complaint should be opened for investigation of an allegation that, if substantiated, would constitute a violation of such title IX or section 485(f). In carrying out this subsection, the Secretary shall ensure that personally identifiable information is not reported and shall comply with section 444 of the General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974.
 (3)A comprehensive campus safety and security data analysis tool that allows for the review and download of data that institutions of higher education subject to section 485(f) are required to report under this Act.
 (4)Information regarding how to file complaints with the Department related to alleged violations of title IX of the Education Amendments of 1972 (20 U.S.C. 1681) and of section 485(f).
 (5)Information regarding the Department’s policies for reviewing complaints, initiating compliance reviews, and conducting and resolving investigations related to alleged violations of title IX of the Education Amendments of 1972 (20 U.S.C. 1681) and of section 485(f). This information shall include—
 (A)the contact information for at least one individual at the Department who can answer questions from institutions of higher education, complainants, and other interested parties about such policies;
 (B)potential outcomes of an investigation; and (C)the expected timeframe for resolution of an investigation and any circumstance that may change such timeframe..
 6.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (12) and inserting the following:
			
 (12)The institution certifies that— (A)the institution is in compliance with the requirements of section 124 regarding coordination with local law enforcement;
 (B)the institution has established a campus security policy that meets the requirements of section 125; and
 (C)the institution has complied with the disclosure requirements of section 485(f).. 7.Training for campus personnel on victim-centered trauma-informed interview techniquesSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) is amended—
 (1)in subsection (a)(2), by striking $300,000 and inserting $500,000; (2)in subsection (b), by adding at the end the following:
				
 (11)To train campus personnel in how to use victim-centered, trauma-informed interview techniques.; and (3)in subsection (g)—
 (A)by striking In this section and inserting (1) In general.—; and (B)by adding at the end the following:
					
 (2)Victim-centered, trauma-informed interview techniquesIn this section, the term victim-centered, trauma-informed interview techniques means asking questions of an individual who reports that the individual has been a victim of domestic violence, dating violence, sexual assault, or stalking, in a manner that is focused on the experience of the victim, that does not judge or blame the victim for the alleged assault, and that is informed by evidence-based research on the neurobiology of trauma..
				8.Grants to improve prevention and response to sexual harassment, sexual assault, domestic violence,
 dating violence, and stalking, on campusTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a) is amended by adding at the end the following:
			
				BBGrants for institutions to address sexual harassment, sexual assault, and other violence and
			 harassment on campus
					899.Grants for institutions to address sexual harassment, sexual assault, and other violence and
			 harassment on campus
						(a)Grants authorized
 (1)In generalThe Secretary is authorized to award grants to institutions of higher education, on a competitive basis as described in paragraph (2), to enhance the ability of such institutions to address sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus.
 (2)Award basisThe Secretary shall award grants under this section, on a competitive basis, as funds become available through the payment of penalties by institutions of higher education under section 485(f)(20) of this Act and sections 3 and 4 of the Campus Accountability and Safety Act.
							(3)Prohibition; ineligible institutions
 (A)No reservation for administrative expensesFunds awarded under this section shall not be reserved for administrative expenses. (B)Ineligible institutions (i)ViolationsAn institution of higher education shall not be eligible to receive a grant under this section if the institution is found by the Department of Education, at the time of application for a grant under this section, to be in violation of—
 (I)title IX of the Education Amendments of 1972 (20 U.S.C. 1681); or (II)section 485(f).
 (ii)Multiple grantsAn institution of higher education that has received a grant award under section 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) in any of the previous 3 grant funding cycles shall not be eligible for a grant award under this section.
 (4)PreferenceIn awarding grants under this section, the Secretary shall give preference to those institutions of higher education—
 (A)with the smallest endowments or the lowest tuition rates, as compared to all institutions receiving funds under this Act; and
 (B)that have demonstrated a strong commitment to prioritizing tackling the problem of campus sexual assault on their campuses, which may be demonstrated by providing documentation of actions by the administration of such institution such as—
 (i)establishing a working group on campus that includes the participation of administration officials and students to analyze and strategize improvements to the way the institution prevents and responds to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus;
 (ii)organizing a series of listening sessions on campus to gather feedback and ideas from the campus community on how to improve the way the institution prevents and responds to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus;
 (iii)hosting a conference that brings together academic researchers to present and share ideas and research regarding sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus; or
 (iv)other documented efforts beyond the requirements of Federal or State law that the administration of the institution of higher education has initiated in order to better understand the prevalence of sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus and analyze and improve how the institution of higher education responds to such incidents.
 (5)Amount of grantsThe Secretary, through the Assistant Secretary of the Office for Civil Rights, shall award the grants under this section in an amount of not more than $500,000 for each institution of higher education.
 (6)Equitable participationThe Secretary shall make every effort to ensure— (A)the equitable participation of private and public institutions of higher education in the activities assisted under this section;
 (B)the equitable geographic distribution of grants under this section among the various regions of the United States; and
 (C)the equitable distribution of grants under this section to Tribal Colleges or Universities (as defined under section 316(b)) and historically Black colleges or universities.
 (7)DurationThe Secretary shall award each grant under this Act for a period of not more than 5 years. (b)Use of grant funds (1)Grant funds awarded under this section shall be used to research best practices for preventing and responding to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus and to disseminate such research to peer institutions and the Department. Such research may include a focus on one or more of the following purposes:
 (A)Strengthening strategies to combat sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus.
 (B)Strengthening victim services for incidents involving sexual harassment, sexual assault, domestic violence, dating violence, or stalking, on campus, which may involve partnerships with community-based victim services agencies.
 (C)Strengthening prevention education and awareness programs on campus regarding sexual harassment, sexual assault, domestic violence, dating violence, and stalking.
 (2)Grant funds awarded under this section may be used for one or more of the following purposes: (A)Evaluating and determining the effectiveness of victim services and education programs in reaching all populations that may be subject to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus.
 (B)Training campus administrators, campus security personnel, and personnel serving on campus disciplinary boards on campus policies, protocols, and services to respond to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus, which shall include instruction on victim-centered, trauma-informed interview techniques and information on the neurobiological effects of trauma and stress on memory.
 (C)Developing, expanding, or strengthening victim services programs and population specific services on the campus of the institution, including programs providing legal, medical, or psychological counseling for victims of sexual harassment, sexual assault, domestic violence, dating violence, and stalking, and to improve delivery of victim assistance on campus, including through the services of the sexual assault response coordinator (as defined in section 125(a)).
 (D)Developing or adapting and providing developmentally and culturally appropriate and linguistically accessible print or electronic materials regarding campus policies, protocols, and services related to the prevention of and response to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus.
 (E)Developing and implementing prevention education and awareness programs on campus regarding sexual harassment, sexual assault, domestic violence, dating violence, and stalking.
								(c)Applications
 (1)In generalIn order to be eligible for a grant under this section for any fiscal year, an institution of higher education shall submit an application to the Secretary at such time and in such manner as the Secretary shall prescribe.
 (2)ContentsEach application submitted under paragraph (1) shall— (A)describe the need for grant funds and the plan for implementation for any of the activities described in subsection (b);
 (B)describe the characteristics of the population being served, including type of campus, demographics of the population, and number of students;
 (C)describe how underserved populations in the campus community will be adequately served, including the provision of relevant population specific services;
 (D)provide measurable goals and expected results from the use of the grant funds; (E)provide assurances that the Federal funds made available under this section shall be used to supplement and, to the extent practical, increase the level of funds that would, in the absence of Federal funds, be made available by the institution or organization for the activities described in subsection (b); and
 (F)include such other information and assurances as the Secretary reasonably determines to be necessary.
								(d)Reports
							(1)Grantee reporting
 (A)Annual reportEach institution of higher education receiving a grant under this section shall submit a performance report to the Secretary beginning 1 year after receiving the grant and annually thereafter. The Secretary shall suspend funding under this section for an institution of higher education if the institution fails to submit such a report.
 (B)Final reportUpon completion of the grant period under this section, the grantee institution shall file a final performance report with the Secretary explaining the activities carried out under this section together with an assessment of the effectiveness of the activities described in subsection (b).
 (2)Report to congressNot later than 180 days after the end of the grant period under this section, the Secretary shall submit to Congress a report that includes—
 (A)the number of grants, and the amount of funds, distributed under this section; (B)a summary of the activities carried out using grant funds and an evaluation of the progress made under the grant; and
 (C)an evaluation of the effectiveness of programs funded under this section.. 9.GAO reports (a)GAO reports (1)Report under section 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005The Comptroller General of the United States shall—
 (A)conduct a study on the effectiveness and efficiency of the grant program under section 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b); and
 (B)submit a report, not later than 2 years after the date of enactment of this Act, on the study described in paragraph (1), to the Committee on Health, Education, Labor, and Pensions and the Committee on the Judiciary of the Senate and the Committee on Education and the Workforce and the Committee on the Judiciary of the House of Representatives.
 (2)Report under section 899 of the Higher Education Act of 1965The Comptroller General of the United States shall— (A)conduct a study on the effectiveness and efficiency of the grants to improve prevention and response to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus under section 899 of the Higher Education Act of 1965, as added by section 8 of this Act; and
 (B)submit a report, not later than 2 years after the date of enactment of this Act, on the study described in paragraph (1), to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives.
					